uill soi e2-i department of the treasury internal_revenue_service washington d c contact person id number telephone number refer reply to ope e0 date aug employer_identification_number key district_office e n i r e s u o w o w l h dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the transaction described below j was created to coordinate the management of various health care institutions it is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 of the code j currently operates l as a division of j k was formed to develop and operate an integrated health care services delivery network and is being recognized as exempt from federal_income_tax under sec_501 of the code and is being classified as a nonprivate foundation under sec_509 by letter of even date k has two members j and the incumbent members of the executive committee of the board_of trustees of m each having a membership interest of fifty percent each member of k will appoint one-half of its board_of directors you have stated that k’s board_of directors has the power to manage direct control and exercise the affairs of the system and its business and property subject_to the reserved powers of the members l was formed to provide health care services and is being recognized as exempt from federal_income_tax under sec_501 of the code and is being classified as a nonprivate foundation under sec_509 of the code by transaction l will lease substantially_all the assets owned by j and used exclusively for the operation of l stated that l will have two classes of membership j and k letter of even date you have stated that as part of the currently the sole corporate member of l is j after the transaction you have m operates a general acute care hospital and is exempt from federal_income_tax under sec_501 c of the code and is classified as a nonprivate foundation under sec_509 of the code you have stated that under the terms of a joint operating_agreement j k l and m have agreed to restructure their operations to develop and operate as an integrated health care services delivery network specifically as a joint operating company providing certain operational and management services to l and m the hospitals you have stated that the powers of the joint operating company k include a determining the services provided and facilities offered by the hospitals including the authority to direct the opening closing expansion reduction and consolidation of facilities and patient care and administrative services or other major changes in operation of the hospitals b monitoring and auditing hospital compliance with the directives of k issued in accordance with its direct and approval reserved powers and taking any_action reasonably necessary in order to implement the above powers c establishing the annual operating and capital budgets of the hospital and such interim budgets as the system member deems necessary or appropriate other than the hospital directed funds budgets which is defined in the joint operating_agreement as the interim and annual operating and capital budgets approved from time to time by the governing body of a network participant that provides for the expenditure of hospital directed funds outside of those approved in a budget by the joint operating company k and establishing borrowing limits and terms for the borrowing of funds d to direct the use of the system directed funds of the hospital as defined in the joint operating_agreement including the making of capital contributions to the system gifts donations and other transfers of system directed funds which you have stated means that k will have direct control of up to of the free cash_flow of each hospital in any given fiscal_year and indirect control_over the remaining funds hospital directed funds of each hospital e to initiate waive contest settle or compromise any legal proceeding suit claim or action if the amount in controversy is five hundred thousand dollars dollar_figure or more f to institute any judicial action or administrative appeal against any_tax or other regulatory or governmental authority g to acquire any real or personal_property tangible or intangible other than those included in the annual budgets other than an expenditure pursuant to the hospital directed funds budget h to enter into on behalf of a hospital any managed care contract under which the hospital or any other health_care_facility owned or operated by the hospital will provide services whether as a managed care contract applicable to one or more individual hospitals or to the hospitals as a group consistent with the provisions of the joint operating_agreement i to adopt and modify general guiding principles regarding hospital operations including contracting policies and parameters for managed care contracts and contracts for professional or other services with physicians and an annual strategic plan for the hospital consistent with the mission of the hospital j to execute agreements to affiliate with other hospitals health care facilities health systems or other persons k to execute physician recruitment agreements provided however k may delegate to officers of the hospital the authority to execute without the prior approval of k physician recruitment agreements whose terms fall within such contracting parameters as may from time to time be established by k to make any capital_expenditure in excess of one million dollars other than an expenditure pursuant to a hospital directed funds budget m to initiate any maintenance or construction program in excess of one million dollars other than one under which the expenditures will be made pursuant to a hospital directed funds budget and n to contract with a third party to provide or to directly manage and direct the administrative finance accounting cash management information systems human resources business development marketing communications public relations governmental affairs ofby purchasing laundry and dietary functions of the hospitals including without limitation the adoption and modification of policies governing such functions you have stated that pursuant to the restructuring the articles of incorporation and bylaws of of k will designate j and the m executive committee as members of k as such j and the m executive committee have certain direct and approval reserved powers the direct reserved powers of j consist of the sole and exclusive power to elect and remove with or without cause any or all of the j representative directors of k the direct reserved powers of the m executive committee consist of the sole and exclusive power to elect and remove with or without cause any or all of the m representative directors of k the approval reserved powers of so and the m executive committee consist of the power to approve or disapprove the following matters after such matters have been recommended by the board_of directors of k a to amend alter restate or repeal the articles of incorporation or the bylaws of k b to adopt a plan of merger consolidation dissolution or corporate_reorganization involving k c to approve the admission of a new network participant or other affiliation by a health care system or facility or other person with k d to alter amend restate or repeal the mission statement of k and e to approve amendments to the joint operating_agreement you have stated that action on any approval reserved power requires the approval of both j and the m executive committee you have stated that j has the following approval powers a to alter amend restate or repeal the articles of incorporation or bylaws of l b to adopt a plan of merger consolidation dissolution or corporate_reorganization involving l and c to sell transfer or otherwise dispose_of any health_care_facility or other assets owned by l you have stated that such actions are initiated by k you have stated that the board_of trustees of m has the power to initiate action on the following matters a to alter amend restate or repeal the articles of incorporation or bylaws of m b to adopt a plan of merger consolidation dissolution or corporate_reorganization involving m and c to sell transfer or otherwise dispose_of any health_care_facility or other assets owned by m you have stated that such actions are initiated by the board_of trustees of m and approved by k you have stated that action on the following matters with respect to m is initiated by the incumbent members of the executive committee of the board_of trustees of m but no action shall be effective unless and until approved by k a electing the board_of trustees of the hospital from the nominees submitted by the incumbent members of the executive committee of the board_of trustees of m or a nominating committee thereof and to remove trustees with or without the requirement of cause therefor whenever in the judgement of the incumbent members of the board_of trustees of m and k the best interests of the hospital would be served b to elect and remove the president chief_executive_officer of the hospital with or without the requirement of cause therefor whenever the best interests of the hospital would be served and c to approve any amendment or other modification of the l lease you have stated that action on the following matters with respect to l shail be initiated by j but no such action shall be effective uniess and until approved by k a electing the board_of directors of the hospital from the nominees selected by j or nominating committee thereof in consultation with the board_of directors of the hospital and to remove directors with or without the requirement of cause therefor whenever in the judgement of j and k the best interests of the hospital would be served thereby b to elect from nominees submitted by j in consultation with the board_of directors of the hospital and remove with or without the requirement of cause therefor whenever in the judgement of j and k the best interests of the hospital would be served thereby the president chief_executive_officer of the hospital and c to approve any amendment or other modification to the lease by l of the assets of j and used exclusively for the operation of l you have stated that in the event of a dispute the joint operating_agreement requires that the parties first conduct negotiations then if a dispute is still unresoived engage in mediation and finally if necessary mandatory final and binding arbitration you have stated that the joint operating_agreement contains a provision governing an approved withdrawal by a member however such a withdrawal may only occur after five years subsequent to the execution of the joint operating_agreement upon approval of the board_of directors of k penalties for such an approved withdrawal include a reduction in the proportionate share value to which the withdrawing network participant is entitled approved by k the withdrawing member is subject_to a reduction in its proportionate value share of the assets of the system and bears the reasonable and necessary costs incurred by the system and other member s in connection with such withdrawal n the event the withdrawal is not you have requested the following rulings in connection with this transaction that the proposed restructuring will have no adverse impact on the tax-exempt and public charity status of j and that following the restructuring j will continue to qualify as an exempt_organization under sec_501 of the internal_revenue_code and as a public charity under sec_509 a of the code that the proposed restructuring will have no adverse impact on the tax-exempt and public charity status of m and that following the restructuring m will continue to qualify as an exempt_organization under sec_501 c of the internal_revenue_code and as a public charity under sec_509 of the code that neither the provision of management or other services nor any loans capital contributions and or transfers of assets personnel or resources among the parties will result in unrelated_business_income to any of the parties or otherwise adversely affect the tax-exempt status of any of the parties sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 d of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generafly accepted legal sense revrul_69_545 1969_2_cb_117 recognizes that the promotion of health is a charitable purpose within the meaning of sec_501 of the code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_50 c of the code abl sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization’s exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes providing management and consultants’ services to other unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose see 70_tc_352 an organization providing laundry services on a centralized basis to exempt hospitals does not qualify for exemption under sec_501 see hcsc-layndry v united_states u s sec_513 of the code provides that in the case of a hospital the term unrelated_trade_or_business does not include the furnishing of one or more of the services described in sec_50 e a to one or more hospitals if such services are furnished solely to such hospitals which have facilities to serve not more than inpatients such services if performed on its own behalf by the recipient hospital would constitute activities in exercising or performing the purpose or function constituting the basis for its exemption and such services are provided at a fee or cost which does not exceed the actual cost of providing such services revrul_77_72 1977_1_cb_157 provides that indebtedness owed to a labor_union by its wholly owned tax-exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship shows the indebtedness to be merely a matter of accounting th plan v i f 3rd 3rd cir geisinger the court recognized that an organization may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rule set forth in sec_1_502-1 of the regulations which states that if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be fost because as a matter of accounting between the two lo7 in this regard the court followed the reasoning of sec_1 organizations the subsidiary derives a profit from its dealings with the parent organization the court also noted that an entity seeking exemption as an integral part of another cannot primarily be engaged in activity which would generate more than insubstantial unrelated_business_income if engaged in by the other entity b which contains an example of a subsidiary_organization that is not exempt from tax because it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on by the parent organization the examples states that if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent's tax-exempt subsidiary organizations it is not exempt because such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations accordingly the court in geisinger determined that application of the integral_part_doctrine requires at a minimum that an organization be in a parent and subsidiary relationship and that it not be carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent a joint operating_agreement between previously independent hospitals to provide corporate services among the participants raises exemption qualification and unrelated_trade_or_business issues with respect to exemption qualification the courts have been clear that exemption under sec_501 of the code is not generally available where an organization is established to provide corporate services to unrelated exempt_organizations other than through the application of sec_501 e of the code for cooperative_hospital_service_organizations see bsw group inc supra and hcsc-laundry supra furthermore exemption under the integral_part_doctrine requires a parent and subsidiary relationship and the absence of unrelated_trade_or_business see geisinger supra and revrul_78_41 suora with respect to unrelated_trade_or_business sec_513 e of the code makes clear that if a hospital provides regutarly carried on corporate services to another unrelated exempt_organization for a fee then such services are unrelated_trade_or_business unless they fall within the exception for certain hospital services provided by sec_513 however if the participating exempt_organizations are in a parent and subsidiary relationship then corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them are viewed as merely a matter of accounting see revrul_77_72 supra at issue then is whether the joint operating_agreement has established a parent and subsidiary relationship such that corporate services and payments provided between the participating entities will not be treated as unrelated_trade_or_business income because the activities are essential to the accomplishment of exempt purposes could be conducted by a participating entity for itself without giving rise to unrelated_trade_or_business income and occur in the context of a close relationship among them based on all the facts and circumstances we conclude that the joint operating_agreement effectively binds l and m under the common_control of k so that the participating organizations are within a relationship analogous to that of a parent and subsidiary pursuant to the authority of k’s governing board although all of the facts and circumstances are relevant to this conclusion importantly the participating entities have ceded authority under the joint operating_agreement to k’s governing body to establish their budgets including major expenditures debt contracts managed care agreements and capital expenditures to direct their provision of health care services and to monitor and audit their compliance with its directives its committees meet regularly to exercise overall responsibility for operational decisions involving the day-to-day and long range strategic management decisions that have been delegated by the participating entities therefore the transfer of resources goods services and the payment of fees between the previously unrelated organizations through the joint operating_agreement are treated as other than an unrelated_trade_or_business in addition the governing body and contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee j and m will not adversely affect their tax exempt status under sec_501 c of the code by the proposed transactions as they will continue to promote health within the meaning of revrul_69_545 the sharing of assets personnel and or resources pursuant to the joint operating_agreement will not adversely affect the sec_501 status of any exempt participating member as this activity promotes health within the meaning of revrul_69_545 j and m will continue to qualify as nonprivate foundations under sec_509 of the code because the basis for their nonprivate foundation status will not change as a result of the proposed transaction accordingly based on all the facts and circumstances described above we rule as follows that the proposed restructuring will have no adverse impact on the tax-exempt and public charity status of j and that following the restructuring j will continue to qualify as an exempt_organization under sec_501 of the internal_revenue_code and as a public charity under sec_509 of the code that the proposed restructuring will have no adverse impact on the tax-exempt and public charity status of m and that following the restructuring m will continue to qualify as an exempt_organization under sec_501 of the internal_revenue_code and as a public charity under sec_509 of the code that neither the provision of management or other services nor any loans capital contributions and or transfers of assets personnel or resources among the parties will result in unrelated_business_income to any of the parties or otherwise adversely affect the tax-exempt status of any of the parties these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organization that requested them sec_6110 of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described -8- we are informing your key district_director of this action please keep a copy of these rulings in your permanent records sincerely marein friemander marvin friedlander chief exempt_organizations technical branch
